Name: Commission Regulation (EEC) No 2586/86 of 13 August 1986 amending quantitative limits fixed for imports of certain texile products originating in Rumania and Hungary
 Type: Regulation
 Subject Matter: international trade;  Europe;  leather and textile industries
 Date Published: nan

 19. 8. 86 Official Journal of the European Communities No L 232/7 COMMISSION REGULATION (EEC) No 2586/86 of 13 August 1986 amending quantitative limits fixed for imports of certain texile products origi ­ nating in Rumania and Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain texile products originating in third countries ('), as last amended by Regulation (EEC) No 1 623/86 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countries are shared between the Member States for 1986 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Romania and Hungary have asked that the allo ­ cation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : i ' Article 1 The quantitative limits for textile products originating in Romania and Hungary, as fixed in Annex III to Regular tion (EEC) No 3589/82, are hereby amended for 1986 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1986. For the Commission Nicolas MOSAR Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106. 0 OJ No L 147, 31 . 5. 1986, p. 1 . No L 232/8 Official Journal of the European Communities 19. 8 . 86 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15, 19 , 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Romania I UK Tonnes 58 53 \ 5 60.05 Ala) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : , A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bedjackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Romania F I 1 000 pieces 1 497 1 563 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants woven trousers and slacks, of wool, of cotton or of man-made textile fibres Hungary D BNL 1 000 pieces 50 146 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies ; woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres Romania F BNL 1 000 pieces 121 305 19. 8. 86 Official Journal of the European Communities No L 232 9 Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 37 ' 56.07 B 56.07-50, 51 , 55, 56, 59, 60, 61 , 65, 67, 68, 69, 70, 71 , 72, 73, 74, 77, 78 , 82, 83, 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Romania I UK Tonnes 452 378